 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RONALD D. COOK,                                   No. 2:20-cv-2108 WBS AC
12                      Petitioner,
13           v.                                        ORDER
14   UNKNOWN,
15                      Respondent.
16

17           Petitioner is a county prisoner proceeding pro se and seeking habeas relief. The matter

18   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

19   Rule 302.

20           On March 23, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 8. Petitioner

23   has not filed objections to the findings and recommendations.

24           Although it appears from the file that petitioner’s copy of the findings and

25   recommendations was returned, petitioner was properly served. It is the petitioner’s

26   responsibility to keep the court apprised of his current address at all times. Pursuant to Local

27   Rule 182(f), service of documents at the record address of the party is fully effective.

28   /////
                                                       1
 1           The court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4           1. The findings and recommendations filed March 23, 2021, ECF NO. 8, are adopted in

 5   full.

 6           2. This action is DISMISSED without prejudice for lack of prosecution. See L.R. 110;

 7   Fed. R. Civ. P. 41(b).

 8   Dated: April 27, 2021

 9

10

11

12

13   cook.802.hc

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
